Citation Nr: 1113830	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-25 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 10, 2003.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD since July 10, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for PTSD and assigned an initial 30 percentage rating from October 4, 2001.  Thereafter, by an August 2005 decision of a Decision Review Officer (DRO), the schedular evaluation for the Veteran's PTSD was increased to 50 percent from July 10, 2003.  Notwithstanding this increase to 50 percent, the Veteran did not indicate he was satisfied with the decision rendered, nor did that determination award the highest schedular rating possible, so it remains for consideration whether the Veteran can receive a still higher rating.  See AB. v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2006, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims folder.

In February 2006, the Board remanded this case to the RO for further development and consideration.  In a February 2008 decision, the Board denied the Veteran's claim and he appealed such to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, granting a joint motion, the Court vacated the Board's decision and remanded the case to the Board for compliance with the instructions in the joint motion.  To comply with the Court's order, in June 2009, the Board again remanded this claim.  The file has now been returned to the Board for further consideration.

The Board notes that the Veteran submitted additional evidence in February 2011, with a waiver of agency or original jurisdiction (AOJ) consideration of such evidence. 


FINDINGS OF FACT

1.  Prior to July 10, 2003, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking, or symptoms of such type and degree.

2.  Since July 10, 2003, the Veteran's PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene, or symptoms of such type and degree.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD were not met prior to July 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met since July 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, DC 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA psychiatric evaluations in August 2002, July 2007, and January 2010.  The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes here that subsequent to the January 2010 VA psychiatric evaluation, the Veteran requested a psychiatric evaluation by an independent provider.  In two statements dated in February 2011, the Veteran asserted that his was a very complex illness and required a non-biased outside opinion including appropriate testing, to include magnetic resonance imaging (MRI), and recommendations for future therapy.  

The January 2010 VA psychiatric evaluation was conducted by a licensed psychologist with a doctorate degree.  Review of the report of such evaluation reveals that the examiner sought information as to each aspect of the Veteran's illness required for a thorough evaluation of the severity of such illness.  There is no evidence that MRI testing was required in order to assess the severity of the Veteran's symptoms of PTSD.  The Veteran has not identified any aspect of the VA psychiatric evaluation that results in a biased opinion, and review of the report        of such evaluation is silent for indicia that the examiner could not provide the Board with an unbiased opinion.  Further, there is no evidence that the examiner did not have the skills and experience required to thoroughly assess the severity of the Veteran's symptoms of PTSD.     

As discussed above, the Board has found that the duty to assist the Veteran has been met.  The duty to assist the Veteran does not require the VA to provide him with an independent psychiatric evaluation.  While the Board may seek an additional medical opinion if the medical complexity or controversy of the case requires an opinion of an examiner outside of the VA.  In this case, however, there is no evidence of such medical complexity or controversy.  38 U.S.C.A. §§ 5103A(d)(2), 7109 (West 2002); 38 C.F.R. §§ 3.159(c)(4)(i), 20.901 (2010).

Additionally, the Board finds there has been substantial compliance with its June 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sent the Veteran additional notice and requested information as to any outstanding treatment records in October 2009, and afforded the Veteran an additional VA psychiatric evaluation in January 2010.  The Board notes here that the evaluation report demonstrates that the examiner complied with the detailed instructions and rendered opinions as to the Board's specific inquiries.  The AMC later issued a Supplemental Statement of the Case in October 2010.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).



Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 9411, pertaining to PTSD, provides a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Veteran's PTSD was initially rated as 30 percent disabling, effective October 4, 2001, the effective date of service connection.  In August 2005, the disability rating assigned to the Veteran's PTSD was increased to 50 percent, effective July 10, 2003, the date upon which the medical evidence of record supported such. 

Prior to July 10, 2003

One of the Veteran's treatment providers at the Vet Center in Huntington, West Virginia, submitted a letter on the Veteran's behalf.  In her letter, dated in October 2001, she reported that while the Veteran was currently employed, his poor memory and concentration make him dangerous in an industrial setting and thus affects the Veteran's self esteem.  She reported that the Veteran had major depression and, anxiety, and panic attacks at least six times each week.  She reported that the Veteran is no longer interested in relationships, has problems with personal hygiene, and feels helpless and worthless.  She reported that the Veteran's present GAF score is 43, with a GAF score of 45 in the past year.  She opined that such decreased GAF score demonstrates social and industrial impairment, which she rated as greatly impaired.  

Vet Center records dated in November 2001 indicate that the Veteran was sad, but wanted to talk, as he had recently attended a military reunion.  

Vet Center records dated in January 2002 indicate that the Veteran reported problems with work and his wife.  The treatment provider reported that the Veteran sought out and met with a former fellow service member and that they talked for hours.

Vet Center records dated in March 2002 indicate that the Veteran reported problems with work and presented very cold, with little expression and an inappropriate laugh.  The treating professional noted that the Veteran's mood changed from crying to laughing during his appointment and he complained of recurrent nightmares and survivor's guilt.  

VA treatment records dated in June 2002 indicate that the Veteran reported that his PTSD problems increased with certain triggers, such as watching combat-related television.  He reported that his prescribed sleep medication did not help.  The Veteran presented alert, oriented, and cooperative, with an anxious mood, appropriate affect, good eye contact, and normal speech.  No psychotic symptoms, or suicidal or homicidal ideations, were reported or noted.  

On VA psychiatric evaluation in August 2002, the Veteran reported the following symptoms:  depression; sleep disturbances; nightmares; flashbacks; anxiety; nervousness; occasional helplessness and hopelessness; war memories; and irritability.  The Veteran reported that he had been employed at the same job for the last sixteen years, but that he had problems with anxiety and concentration at work.  The Veteran reported that he was married and had adult children from his first marriage.  The Veteran reported that he once was easily angered, but that such had improved.  The Veteran's wife reported that even mild noise wakes the Veteran at night and he is easily startled.  She reported that the Veteran is more isolated and has declining interest in participation in household activities.   She reported that she and the Veteran used to go to restaurants on weekends, but that he does not want to be in crowds.  The Veteran reported that he does not go to social gatherings, wants to stay by himself, and does not want to make friends.  The Veteran reported that his drank heavily until 1985 and now drinks only two drinks each day.  

In August 2002, the Veteran presented casually dressed, with fair hygiene.  He demonstrated a congruent and dysthymic mood and restricted affect.  He denied auditory and visual hallucinations.  His short and long term memory was good, and he demonstrated coherent speech of normal rate, rhythm, and prosity.  He was oriented to time, place, and person.  There was no evidence of delusional phenomena.  The Veteran admitted to occasional passive suicidal thoughts, without intent or plan.  He denied homicidal thoughts.  The examiner noted the Veteran's behavioral symptoms of PTSD to include avoidance, startle response, and isolation; and his cognitive symptoms to include sustaining attention because of anxiety and depression.  The examiner assigned the Veteran a GAF score of 54.     

VA treatment records dated in November 2002 indicate that the Veteran complained of sleep problems, and reported that he slept in a different bed from his wife due to his constant restlessness.  

The Veteran has been assigned GAF scores of 43 and 54 during the period prior to July 10, 2003.  No other GAF scores are of record during such period.  As discussed above, a GAF score of 41-50 generally reflects serious symptoms or serious impairment in social, occupational, of school functioning, and a score of 51-60 generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While the Veteran's GAF scores demonstrate serious symptoms on one occasion and moderate symptoms on another occasion, a higher evaluation in this case is not warranted on the basis of his GAF scores.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

It is significant that at the time of treatment wherein a professional assigned the Veteran a GAF score of 43 and discussed that the Veteran had a GAF score of 45 during the preceding year, representing serious symptoms, no record of mental status examinations were provided.  While the treating professional reported that the Veteran had concentration and memory problems, low self-esteem, loss of interest in relationships, problems with personal hygiene, and major depression and anxiety with panic attacks, there is no evidence that he was suicidal or had no friends and the inability to keep his job, or presented with obsessional rituals.  Thus, the Board finds that Veteran's reported symptoms during these instances of treatment, coupled with basically unremarkable mental status examination results, do not rise to the level of serious symptoms. 

As discussed above, a 50 percent rating is warranted for symptomatology of PTSD under DC 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Board notes that the symptoms contemplated by the regulatory criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the Board notes that the Veteran's symptoms of flashbacks, irritability, isolation, sleep disturbances, loss of concentration, helplessness and worthlessness, and low self-esteem are not specifically contemplated by the regulatory criteria warranting a 50 percent disability rating.  The Veteran is not entitled to an increased disability rating on the basis that he demonstrates symptoms not contemplated by the regulatory criteria warranting the disability rating sought.  The Board may consider the symptoms demonstrated and compare such to the type and degree of the symptoms contemplated by the regulatory criteria.  In this case, the Board finds that the Veteran's symptoms, listed immediately above, are congruent to the depressed mood, anxiety, social impairment, chronic sleep impairment, and mild memory loss contemplated by the regulatory criteria warranting a 30 percent disability rating.   There is no evidence that the type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 50 percent disability rating.

While the Veteran may have experienced exacerbations of his PTSD symptoms during the period prior to July 10, 2003, his symptoms could not be evaluated and determined to be more than moderate.  The Veteran has exhibited a restricted affect, panic attacks, some memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He has also demonstrated an inappropriate laugh, survivor's guilt, sleep disturbances, anxiety, isolation, low self-esteem, and feelings of worthlessness and hopelessness.  

However, the Veteran has not exhibited a flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  In any event, the emphasis in psychiatric ratings is not solely on social impairment, but rather includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126.  Here, while the Veteran's concentration and memory problems have caused concern about his ability to work, the fact remains that the Veteran was employed full-time during the period prior to July 10, 2003.  Thus, there is no indication in the evidence currently associated with the claims file that the Veteran's psychiatric disability overall interfered with his ability to work during this appellate period beyond that contemplated by the 30 percent rating criteria.

In the judgment of the Board, the evidence as a whole demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as required for a 30 percent rating.  The Board finds that the overall level of symptomatology of the Veteran's PTSD during the period prior to July 10, 2003 did not more nearly approximate the criteria required for a 50 percent disability rating.  Thus, with respect to whether the Veteran's PTSD warrants more than a 30 percent disability rating prior to July 10, 2003, the date upon which a 50 percent disability rating was assigned, the Board finds that the preponderance of the evidence is against entering such a finding.




Since July 10, 2003

VA treatment records dated in July 2003 indicate that he complained of exacerbation of anxiety and classic PTSD symptoms.  The Veteran reported that, due to staffing changes at the Vet Center, he was no longer undergoing PTSD treatment.  The Veteran reported that he was not taking any psychotropic medication.  

VA treatment records dated in September 2003 indicate that the Veteran complained of sleep disturbances and flashbacks.  He reported problems with patience, aggression, anger, self-esteem, and concentration.  The Veteran reported that he liked to be by himself.  The Veteran presented well-groomed and alert and oriented to time, person, and place.  He exhibited:  a cooperative attitude; very anxious and restless behavior; articulate and coherent speech; flat affect; depressed mood; normal thought processes and content; normal perception; and good intelligence, insight, and judgment.  The treating professional assigned the Veteran a GAF score of 60.  

VA treatment records dated in December 2003 indicate that the Veteran reported difficulty getting to sleep and staying asleep due to nightmares.  He complained of feeling tired, and reported that he woke up at night to roam the house and lock doors.  He complained of flashbacks, and difficulty concentrating at work.  He complained that he had poor impulse control and did not like to be around people or in a crowd.  The Veteran presented casually and appropriately dressed, and alert and oriented to time, place, and person.  He demonstrated a subdued mood, constricted affect, relevant and coherent speech, poor recent and remote memory, and impaired concentration, without evidence of psychosis or suicidal or homicidal ideation.  The treating professional noted that the Veteran's PTSD was chronic and severe and assigned the Veteran a GAF score of 52.  

VA treatment records dated in February 2004 indicate that the Veteran reported that he was doing "fair" and reported that he has nightmares, vivid and disturbing flashbacks, and nervous spells.  He reported difficulty falling and staying asleep, and reported that he avoids shopping or places with large crowds.  The Veteran denied depression, problems with his wife or family, and suicidal ideation.  He presented well-groomed and appropriately dressed, and alert and oriented to time, place, and person.  The Veteran exhibited a somewhat blunted affect, an affect congruent with mood, good insight and judgment, and clear thought processes.  

VA treatment records dated in July 2004 indicate that the Veteran complained of nightmares and flashbacks.  The treating professional noted a history of non-compliance with medication and noted that the Veteran was concerned that some medication made him unable to work as a heavy equipment repairman.  The Veteran reported an improvement in his sleep.  He presented neatly and appropriately dressed, and alert and oriented to time, place, and person.  The Veteran exhibited a broad affect, relevant and coherent speech, fair insight and judgment, and goal-directed thought processes.  No psychosis or suicidal or homicidal ideation was noted.

VA treatment records dated in November 2004 indicate that the Veteran reported that he was doing "pretty good" but that his medication made him nervous and groggy.  The Veteran reported that he was not in therapy for PTSD due to his working six days each week, and reported that he had stopped smoking and almost stopped drinking, which he described as minimal.  The Veteran presented neat, clean, and appropriately dressed.  He was alert and oriented to time, place, and person, with relevant and coherent speech.  He exhibited intact cognition and goal-directed thought processes.  There was no psychosis, substance abuse, or suicidal or homicidal ideation.

VA treatment records dated in January 2005 indicate that the Veteran complained of nightmares and anxiety.

VA treatment records dated in March 2005 indicate that the Veteran complained of nightmares and flashbacks.  The Veteran reported that he took prescription medication, as needed, for anxiety, and that a different medication helped with what little sleep he could get.  He presented in casual and appropriate clothes and alert and oriented to time, place, and person.  He exhibited a subdued mood, constricted affect, fair judgment and insight, and goal-directed thought processes. No evidence of psychosis or suicidal or homicidal ideation was noted.

VA treatment records dated in June 2005 indicate that the Veteran reported that he was doing "okay" and complained of mood control, nightmares, and irritability.  The Veteran reported that he was willing to try prescription medication. The Veteran presented alert and oriented to time, place, and person, with a slightly dysthymic mood and constricted affect.  No suicidal or homicidal ideation, delusions, or gross psychosis, was noted.  

VA treatment records dated in September 2005 indicate that the Veteran reported that he was doing "fair" but complained of nightmares.  He reported that he was employed full-time and that his job was "not too bad right now".  The Veteran presented casually dressed, and alert and oriented to time, place, and person.  He exhibited a fair mood, constricted affect, grossly intact cognition, good insight, and linear and coherent thought processes.  The Veteran denied auditory or visual hallucinations or suicidal or homicidal ideation.  

At the time of the Veteran's January 2006 Board hearing, he reported that his decreased memory requires him to double-check his work as a diesel mechanic.  He reported that one of the good things about his job is that he can work alone.  He reported that he works with one other person, together and independently, depending upon the task.  He reported that a couple of times each week he experienced hyperventilating, shaking, increased heart beat, cold sweats, panic attacks, at work and at home and when trying to sleep.  He reported that sometimes he has run-ins with truck drivers regarding the cause of mechanical problems.  

The Veteran's wife reported that two or three days each week the Veteran comes home from work and reports that he wants to quit his job because of the pressure.  In the past three months, the Veteran reported that he took 4-5 days off of work to get away from the pressure.  The Veteran reported that he double checks the dead-bolts in his house before he goes to bed.  The Veteran's representative asserted that the Veteran had some "pretty serious" occupational difficulties because of his PTSD, and some "obsessional stuff".  He had panic attacks that occur quite often on the job and the pressure of work sometimes gets too great.  The Veteran's wife reported that she and the Veteran don't attend social events and stay at home.  She reported that he's tired, doesn't have energy, and just watches TV.  She reported that the Veteran gets angry and treats her like everything is her fault, and that he gets more and more aggravated.  She reported that has to push him to show affection to his children from his first marriage.  

VA treatment records dated in January 2006 indicate that the Veteran reported that he was doing fine and had no problem continuing his prescription medication regimen.  The Veteran reported that his mood, appetite, concentration, and interest were fine, and denied any symptoms suggesting mania, hypomania, or psychosis.  The Veteran presented groomed and cooperative.  He demonstrated relaxed eye contact and rapport.  The Veteran exhibited normal speech, an appropriate affect, a normothymic mood, logical and goal-directed thought processes and content, intact cognition, and fair insight.  No delusions or auditory or visual hallucinations or suicidal or homicidal ideation or plans were noted.  

VA treatment records dated in April 2006 indicate that the Veteran reported that he was maintaining the process as far as mood, concentration, interest, anxiety, and frequency of nightmares, were concerned.  He complained of nightmares and fragmented sleep, and denied any symptoms suggesting mania or psychosis.  The Veteran presented groomed and cooperative.  He demonstrated relaxed eye contact and rapport.  The Veteran exhibited normal speech, an appropriate affect, a normothymic mood, logical and goal-directed thought processes and content, intact cognition, and fair insight.  No delusions or auditory or visual hallucinations or suicidal or homicidal ideation or plans were noted.  

On VA psychiatric evaluation in July 2007, the examiner noted that the Veteran's depression and anxiety were persistent, with panic attacks at least a few times each month.  She noted that the Veteran had fair effectiveness with his medication therapy.  She noted that the Veteran and his wife were having increasing marital strife, with the increase in the Veteran's PTSD symptoms.  The Veteran reported that his adult children are not productive and involved in substance abuse.  The Veteran reported that he has one grandchild, whom he enjoys spending weekends with.  He reported that his PTSD does not interfere with his relationship with his granddaughter, but that she spends most of the time with his wife due to the Veteran's impatience and need for solitude.  The Veteran reported that he has a few friends who visit his home at least three or four times each month, but that he won't go to their homes.  The Veteran reported difficulty concentrating at work and at home and reported that he eats at work with only one other individual with whom he socialized outside of work only twice per year.  The Veteran reported that during the last thirty days, he has only left the house to go to VA appointments, and that he will only eat at a restaurant familiar to him.  He reported that he only attends yearly reunion meetings with his military association.  The Veteran reported that he enjoys, albeit less and less, four-wheeling and gardening.  The Veteran reported that he works around the house.  He denied a history of assaultiveness or violence or suicide attempts.  The Veteran reported that he has diminished pleasure and works around the house alone.  He reported that he is depressed, almost every day, without remission, and has nightly insomnia.  The examiner noted that the Veteran's self-worth is diminished, and he is apathetic and has little confidence.  She reported that the Veteran is sometimes verbally inappropriate, tired, fatigued, has very little energy most days, and suffers from anhedonia.  She reported that the Veteran has little appetite and difficulty concentrating.  She reported that the Veteran had frequent and chronic agitation, worthlessness, and guilt.

The examiner asserted that there was no total occupational and social impairment due to PTSD, but that he demonstrated poorer judgment than in previous years and deficiencies in thinking due to having nightmares and intrusive thoughts, flashbacks, worry, concentration and memory, and deficiencies in family relationships due to being emotionally distant, having marital strife and a failed marriage, and having few relationships or visitors.  The examiner asserted that the Veteran has reduced reliability and productivity due to PTSD from a long history of isolation, maladaptive coping, persistent insomnia and moderately severe mood disturbance.  She reported that he is prone to mistakes and has difficulty making decisions resulting in an inability to productively interact with other individuals and prevents him from performing physical or sedentary employment.  

In July 2007, the Veteran presented clean and casually dressed, and alert and oriented to time, place, and person.  He was restless, lethargic, and tense, with hesitant speech, and a cooperative and guarded attitude.  The Veteran demonstrated a constricted affect and an anxious, hopeless, depressed, and dysphoric mood.  He demonstrated a short attention span, was easily distracted, and unable to complete serial seven's or spell a word forward and backward.  He was unable to perform immediate recall.  He demonstrated preservation and paucity of thought processes, and intermittent paranoid ideation.  He exhibited non-specific compulsions, good impulse control, a minimum of personal hygiene, sleep impairment, moderately impaired memory, and panic attacks, four times each month.  Mental status examination was negative for suicidal or homicidal ideation, episodes of violence, and inappropriate behavior.  The examiner noted that the Veteran's PTSD prevented him from shopping, and caused severe problems with travel and moderate problems with driving and other recreational activities.  The examiner noted that the Veteran was currently employed, and was a workaholic.  She reported that such working is maladaptive and a coping mechanism to keep from re-experiencing his traumatic events.  She reported that the Veteran has a diminished ability to distract himself from intrusive thought and worry. The examiner assigned the Veteran a GAF score of 59, with moderate to serious symptoms including depression, anxiety, and irritability.  

VA treatment records dated in February 2008 indicate that the Veteran complained of nightmares and flashbacks, and recent depression and anxiety.  He reported that he was not working anymore, that fuel prices caused him to lose his job.  He presented agreeable and appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 60.

VA treatment records dated in March 2008 indicate that the Veteran reported that he seemed like he was doing a bit better, but that he had crazy dreams.  He presented agreeable and appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 60.

VA treatment records dated in June 2008 indicate that the Veteran reported that he was doing "okay" on his medication.  He complained of nightmares and flashbacks, and reported that his depression and anxiousness had been better recently.  He presented agreeable and appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 60.
 
VA treatment records dated in August 2008 indicate that the Veteran reported that his symptoms were stable, and complained of sleep disturbances and nervousness.  He reported that he lost his job and that his unemployment benefits ran out.  He reported that he was trying to stay busy around the house.  He presented neat and clean, with a depressed mood and affect, good insight, and appropriate thought processes. 

VA treatment records dated in September 2008 indicate that the Veteran reported that he was doing "fair" but that he experienced flashbacks and nightmares.  He presented agreeable and appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 60.

VA treatment records dated in December 2008 indicate that the Veteran reported that he was doing "okay" but that the holidays were a hard time of the year for him.  He complained of nightmares.  He presented agreeable and appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 55.

VA treatment records dated in March 2009 indicate that the Veteran reported that he was doing "okay" with his medication.  He presented appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 50.

VA treatment records dated in June 2009 indicate that the Veteran reported that he was doing "okay" and that his medication seemed to help him.  He complained of nightmares.  He presented appropriately dressed, and was alert and oriented to time, place, and person.  He demonstrated an appropriate affect and depressed mood, appropriate judgment, good decision making, logical and coherent thought processes, normal speech, and good eye contact and cognition.  He was calm, cooperative, and pleasant, without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 55.

VA treatment records dated in August 2009 indicate that the Veteran complained of a depressed mood, nightmares, and flashbacks.  He presented neat and clean, with an appropriate mood and affect, good insight, and appropriate thought processes.   

VA treatment records dated in September 2009 indicate that the Veteran reported that he was doing "okay" with his medication and reported that he experiences sleep disturbances and nightmares.  The Veteran presented appropriately dressed and alert and oriented to time, place, and person.  He demonstrated logical and coherent thought processes, and good cognition.  The Veteran was cooperative and pleasant, with an appropriate affect and depressed mood, appropriate judgment, and good decision making.  The treating professional assigned the Veteran a GAF score of 55.

VA treatment records dated in October 2009 indicate that the Veteran reported that he was doing "fair" and expressed that he was not sleeping well.  He reported that his depressed mood remains.  

VA treatment records dated in December 2009 indicate that the Veteran complained of difficulty falling asleep and reported that he tossed and turned.  He reported a fair appetite, and low level of energy.  He presented well-nourished and well-groomed, with appropriate dress.  The treating professional noted that the Veteran was pleasant, but had limited interaction marked by short answers.  The Veteran demonstrated that he was alert and oriented to time, place, person, and situation, and exhibited an anxious and depressed mood, clear and normal speech, an affect congruent to mood, intact memory, and good concentration, insight, and judgment, without abnormal movements, psychomotor retardation or agitation, or suicidal or homicidal ideation.  

On VA psychiatric evaluation in January 2010, the Veteran reported that his psychotropic medication makes him irritable and nervous, but that he was uncertain if such were also related to a non-psychotropic medication.  The examiner noted fair response to the Veteran's medication and individual therapy treatment.  The Veteran reported feeling sad most of the time, without a goal at present.  He denied tearfulness and described his sleep disturbances.  He reported that he was frequently tired, and that he had a fair appetite.  The examiner noted that the Veteran's motivation was intact, but that the Veteran's fatigue and breathing difficulty interfered with activity.  He complained of only mild occasional irritability and significant guilt.  The Veteran reported that he kept to himself most of the time and complained of difficulty remembering people's names.  The Veteran reported no other memory or concentration issues.  The Veteran reported that his current and second marriage had lasted 23 years and was a "little shaky" due to his smoking and drinking.  He reported that his wife doesn't like his smoking and drinking out of concern for his health and doesn't want the grandchildren seeing the Veteran do so.   The Veteran reported that he and his wife are caring for triplet grandchildren while their mother is incarcerated.  He reported that while his wife provides the majority of the care, he participates in such.  He reported that another older grandchild visits regularly.  The Veteran reported that he had a small circle of friends with whom he shoots pool.  He reported that he occasionally visits family and goes to get-togethers.  He reported that he was a member of a military organization, but that he doesn't attend meetings.  The Veteran reported that he "piddles" with cars and reads a few magazines and newspapers and watches television.  He reported that he and his wife maintain their home and go out to eat every couple of months.  The Veteran reported that he drinks two or three times each week, and that such helps him fall asleep and ease his nerves.  

In January 2010, the Veteran presented clean and neatly-groomed, and appropriately dressed.  The examiner noted that the Veteran is able to maintain minimum personal hygiene.  He demonstrated unremarkable psychomotor activity and speech.  He exhibited a cooperative, friendly, relaxed, and attentive attitude, and intact attention, an appropriate and full affect, and average intelligence.  The Veteran was oriented to time, place, and person, and demonstrated unremarkable thought content and processes, insight and judgment, and good impulse control.  He was unable to interpret proverbs appropriately; however his concrete interpretations were within the normal range.  The Veteran demonstrated inappropriate behavior marked by occasional mild irritability.  He presented without delusions, hallucinations, episodes of violence, obsessive or ritualistic behavior, or suicidal or homicidal ideation.  The Veteran reported anxiety a couple of times monthly, and reported that he breaks out in a sweat and feels nervous and dizzy.  He reported that he feels pressure in his chest and that he must get himself under control quickly or he might pass out.  He reported that such attacks last three-to-five minutes, and denied significant concern about the attacks between occurrences.  The examiner noted that while the Veteran did appear to have anxiety attacks, such were possibly not full-blown panic attacks and were definitely not a panic disorder.  The examiner noted that the Veteran's PTSD symptoms caused slight problems with shopping and engaging in sports and exercise and moderate problems with other recreational activities.  The examiner reported that the Veteran's recent, remote, and immediate memory was normal, with only age-appropriate difficulties.  
The Veteran reported that he was not currently employed, and that his back and knee problems, as well as arthritis in the hands were the cause of his retirement.  Also, the Veteran reported that his work site closed.

The examiner assigned the Veteran a GAF score of 55 and reported that such reflects moderate symptoms and functional impairment.  The examiner reported that the Veteran clearly remains employable from a mental health perspective and is clearly not "totally occupationally and socially impaired".  The examiner reported that the Veteran's PTSD does not result in deficiencies in judgment, thinking, family relations, work, and mood.  The examiner reported that the Veteran's PTSD did not result in reduced reliability in work efficiency.  The examiner reported that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the Veteran's PTSD, but with generally satisfactory functioning.  

The examiner noted that the Veteran was assigned a GAF score of 54, not 52, in August 2002, and that such score reflected moderate symptoms and functional impairment.  He noted that the Veteran was assigned a GAF score of 60 in September 2003, and that such score was still in the moderate range.  The examiner noted that on VA psychiatric evaluation in July 2007, the Veteran was assigned a GAF score of 59, and that such score was, for practical purposes, identical to the September 2003 GAF score of 60 and indicative of the healthier end of the moderate range.  The examiner reported that the Veteran's GAF scores were quite consistent with one another and reflected a small amount of improvement of symptoms over time.  The examiner noted that the Veteran's GAF scores consistently ranged from 55 to 60, aside from a single GAF score of 50 in March 2009.  The examiner noted, however, that note for the March 2009 treatment session did not support the change in GAF score, as the Veteran is documented to have indicated that he was doing well on medication.  The examiner noted that the same treating professional assigned the Veteran a GAF score of 55 at the next session.  

The examiner asserted that GAF scores are notoriously unreliable and GAF score differences of a few points are essentially meaningless and that GAF categories such as mild, moderate, and serious, are much more reliable.  He asserted that everyone experiences GAF fluctuations regularly, whether or not they suffer from a mental disorder.  Thus, stable patterns of GAF scores tell us more about the level of severity of a disorder than a single GAF from an isolated day.  The examiner concluded that the overall pattern of impairment ratings for the Veteran from multiple clinicians over multiples years have been remarkably consistent in indicating moderate symptoms and functional impairment.  The examiner asserted that based on such consistency; there had not been an increase in severity of the Veteran's PTSD since October 4, 2001, the date upon which service connection became effective. 

In a statement dated in February 2011, the Veteran asserted that he was not employed due to his symptoms of PTSD.

One of the Veteran's friends, a licensed psychologist, submitted a statement on the Veteran's behalf in February 2011.  The friend asserted that she submitted such statement in a personal capacity, and not a professional capacity.  She reported that the Veteran's condition had deteriorated since 2004, and that he experienced sleep disturbances, irritability, a constant state of agitated depression, exaggerated startle response, little patience with his grandchildren, a passive wish to die, decreased attentiveness, poor memory, paranoia, reduced appetite, frequent flashbacks, and nightmares.  She reported that the Veteran was verbally abusive to his wife, had non-existent or strained social relations, and was withdrawn and isolated.  She reported that the Veteran had no social interaction with anyone outside of work or home.  She reported that the Veteran had not started or completed a project, outside of work, in the past year, and that he did not help with household chores.  She reported that the Veteran used alcohol to cope with his symptoms of PTSD.  

The Veteran has been assigned GAF scores of 60, 52, 59, 60, 60, 60, 60, 55, 50, 55, 55, and 55.  No other GAF scores are of record during the period dated since July 10, 2003.  As discussed above, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job), and a GAF score of 51-60 generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In this case, the Veteran was assigned a GAF score reflecting serious symptoms on one occasion, in March 2009.  The VA examiner, at the time of the Veteran's January 2010 psychiatric evaluation discussed such GAF score and noted that the treatment record did not support the assignment of such GAF score, and the same treating professional assigned a GAF score of 55 at the next instance of treatment.  The examiner further discussed the consistency of the Veteran's GAF scores and asserted that such scores consistently demonstrated moderate symptoms and functional impairment.  Thus, the Board finds that the Veteran is not entitled to an increased disability rating on the basis of his GAF scores, including consideration of his one instance of a GAF score reflecting serious symptoms.  

As discussed above, a 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

As discussed above, the symptoms contemplated by the regulatory criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the Board notes that the Veteran's symptoms of intrusive recollections and efforts to avoid the same, a markedly diminished interest or participation in significant activities, lack of concentration, guilt, sleep difficulties, irritability and anger, hypervigilance, and an exaggerated startle response, are not specifically contemplated by the regulatory criteria warranting a 70 percent disability rating.  The Veteran is not entitled to an increased disability rating on the basis that he demonstrates symptoms not contemplated by the regulatory criteria warranting the disability rating sought.  The Board may consider the symptoms demonstrated and compare such to the type and degree of the symptoms contemplated by the regulatory criteria.  In this case, the Board finds that the Veteran's symptoms, noted immediately above, are congruent to the disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships contemplated by the regulatory criteria warranting a 50 percent disability rating.  There is no evidence that the type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.

While the Veteran may have experienced exacerbations of his PTSD symptoms during the period prior to July 10, 2003, his symptoms cannot be evaluated and determined to more nearly approximate the criteria required for a 70 percent disability rating.  The Veteran has demonstrated panic attacks, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  He has also demonstrated intrusive recollections and efforts to avoid the same, a markedly diminished interest or participation in significant activities, guilt, sleep difficulties, irritability and anger, hypervigilance, and an exaggerated startle response.  The Veteran has not, however, exhibited suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  In any event, the emphasis in psychiatric ratings is not solely on social impairment, but rather includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126.  

While the Veteran and his wife, at the Board hearing, reported that the pressure of work was becoming too great and that the Veteran's memory and concentration problems as well as his isolation caused worry that the Veteran would not be able to work for much longer, there is no evidence that the Veteran ceased work due to his PTSD symptoms.  While the VA examiner, at the time of the Veteran's July 2007 psychiatric evaluation, asserted that the Veteran's propensity for mistakes and difficulty making decisions result in an inability to productively interact with other individuals and prevent him from performing physical or sedentary employment, there is no evidence that such is the case.  The Veteran has not reported instances wherein he made mistakes or was unable to interact with coworkers such that he was not able to keep his job.  Significantly, at the time of the Veteran's July 2007 VA psychiatric evaluation, he was employed full-time.  At the time of his most recent VA psychiatric evaluation in January 2010, he reported that his musculoskeletal problems as well as the fact that his work site closed were the reasons for his unemployment.  There is no indication in the evidence currently as associated with the claims file that the Veteran's psychiatric disability overall interfered with his ability to work during this appellate period beyond that contemplated by the 50 percent rating criteria.

In the judgment of the Board, the evidence as a whole demonstrates occupational and social impairment with reduced reliability and productivity due to various symptoms, as required for a 50 percent rating.  The Board finds that the overall level of symptomatology of the Veteran's PTSD during the period since July 10, 2003 does not more nearly approximate the criteria required for a 70 percent disability rating.  Thus, with respect to whether the Veteran's PTSD warrants more than a 50 percent disability rating since July 10, 2003, the date upon which a 50 percent disability rating was assigned, the Board finds that the preponderance of the evidence is against entering such a finding.

Conclusion

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that for the period prior to July 10, 2003, the Veteran's PTSD did not warrant a disability rating in excess of 30 percent.  Further, the weight of the credible evidence demonstrates that since July 10, 2003, the Veteran's PTSD has not warranted a disability rating in excess of 50 percent.  As the preponderance of the evidence is against the claims for an increased disability rating, the benefit of the doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  The Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2008); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  Specifically, the Veteran did not demonstrate signs and symptoms of PTSD that were not contemplated by the regulatory criteria or found by the Board to be congruent with signs and symptoms contemplated by the regulatory criteria.  In the absence of the factors set forth above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).













(CONTINUED ON THE NEXT PAGE)
Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected PTSD.  In this regard, the Board notes that the Veteran was employed for the majority of the appellate period and then reported that his non-service-connected musculoskeletal problems and the fact that his work site closed were the reasons for his retirement.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to July 2003 is denied.

A disability rating in excess of 50 percent for PTSD since July 2003 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


